UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	July 31, 2017 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/17 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Aerospace and defense (1.5%) Northrop Grumman Corp. 25,700 $6,762,441 Raytheon Co. 32,100 5,513,817 Auto components (1.1%) Goodyear Tire & Rubber Co. (The) 283,400 8,929,934 Automobiles (1.8%) Yamaha Motor Co., Ltd. (Japan) 584,100 14,728,995 Banks (3.4%) Banco Macro SA ADR (Argentina) 90,343 7,842,676 Bank of America Corp. 480,600 11,592,072 Bank of Ireland Group PLC (Ireland) (NON) 907,595 7,574,600 Beverages (2.1%) Diageo PLC (United Kingdom) 197,913 6,393,682 Dr. Pepper Snapple Group, Inc. 62,000 5,651,920 Molson Coors Brewing Co. Class B 53,106 4,725,372 Biotechnology (2.8%) Alkermes PLC (NON) (S) 77,300 4,205,893 Biogen, Inc. (NON) 20,754 6,010,151 Regeneron Pharmaceuticals, Inc. (NON) 10,900 5,358,658 Vertex Pharmaceuticals, Inc. (NON) 43,600 6,619,352 Building products (1.6%) Assa Abloy AB Class B (Sweden) 368,131 7,888,065 Fortune Brands Home & Security, Inc. (S) 79,771 5,238,562 Capital markets (1.5%) E*Trade Financial Corp. (NON) 290,700 11,918,700 Chemicals (3.1%) CF Industries Holdings, Inc. 317,100 9,306,885 Dow Chemical Co. (The) 77,000 4,946,480 Sherwin-Williams Co. (The) 17,800 6,003,406 Symrise AG (Germany) 68,081 4,773,601 Commercial services and supplies (0.4%) New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Germany) (F) (RES) (NON) 13 12 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Germany) (F) (RES) (NON) 5 4 Stericycle, Inc. (NON) 47,400 3,653,592 Communications equipment (0.5%) Nokia OYJ (Finland) 611,763 3,910,709 Construction and engineering (1.0%) Kyudenko Corp. (Japan) 198,800 7,501,547 Quanta Services, Inc. (NON) 27,807 937,930 Containers and packaging (3.0%) Ball Corp. (S) 154,000 6,452,600 RPC Group PLC (United Kingdom) 826,799 9,774,276 Sealed Air Corp. 187,000 8,136,370 Distributors (0.1%) PALTAC Corp. (Japan) 22,600 819,992 Diversified consumer services (0.7%) Service Corp. International/US 163,288 5,670,992 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 651,927 6,701,810 Eurazeo SA (France) 107,946 8,810,880 Diversified telecommunication services (1.6%) Koninklijke KPN NV (Netherlands) 1,527,663 5,541,085 Telecom Italia SpA RSP (Italy) 8,581,424 7,045,054 Electric utilities (1.2%) Exelon Corp. 255,000 9,776,700 Equity real estate investment trusts (REITs) (0.8%) Hibernia REIT PLC (Ireland) 4,005,275 6,652,249 Food products (4.5%) Associated British Foods PLC (United Kingdom) 195,453 7,643,586 Kerry Group PLC Class A (Ireland) 89,273 8,068,776 Kraft Heinz Co. (The) 75,800 6,629,468 Nomad Foods, Ltd. (United Kingdom) (NON) (S) 553,579 7,888,501 Orkla ASA (Norway) 553,589 5,702,857 Health-care equipment and supplies (3.6%) Becton Dickinson and Co. 80,600 16,232,840 Boston Scientific Corp. (NON) 248,900 6,625,718 Danaher Corp. 72,200 5,883,578 Health-care technology (0.8%) CompuGroup Medical SE (Germany) 105,398 6,283,427 Hotels, restaurants, and leisure (2.3%) Compass Group PLC (United Kingdom) 349,393 7,454,197 Dalata Hotel Group PLC (Ireland) (NON) 1,081,807 6,083,057 Hilton Worldwide Holdings, Inc. 85,090 5,320,678 Household durables (1.8%) CalAtlantic Group, Inc. 67,947 2,384,940 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Germany) (F) (RES) (NON) 26 23 PulteGroup, Inc. 264,400 6,456,648 Techtronic Industries Co., Ltd. (Hong Kong) 1,282,500 5,705,802 Independent power and renewable electricity producers (3.5%) Calpine Corp. (NON) (S) 675,600 9,715,128 NRG Energy, Inc. 746,200 18,371,444 Insurance (7.1%) Admiral Group PLC (United Kingdom) 199,128 5,433,248 Assured Guaranty, Ltd. 309,000 13,908,090 Chubb, Ltd. 34,700 5,082,162 Fairfax Financial Holdings, Ltd. (Canada) 20,600 9,823,065 Hartford Financial Services Group, Inc. (The) 120,900 6,649,500 IRB Brasil Resseguros S/A (Brazil) (NON) 78,330 735,737 MBIA, Inc. (NON) (S) 494,100 5,024,997 Prudential PLC (United Kingdom) 438,156 10,683,348 Internet and direct marketing retail (3.0%) Amazon.com, Inc. (NON) 13,800 13,631,364 Expedia, Inc. 34,700 5,429,509 Global Fashion Holding SA (acquired 8/2/13, cost $855,718) (Private) (Luxembourg) (F) (RES) (NON) 20,200 216,503 Yoox Net-A-Porter Group SPA (Italy) (NON) (S) 157,793 5,220,932 Internet software and services (6.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 68,100 10,552,090 Alphabet, Inc. Class C (NON) 26,162 24,343,741 GoDaddy, Inc. Class A (NON) 164,400 7,065,912 Instructure, Inc. (NON) (S) 274,700 8,886,545 IT Services (2.4%) DXC Technology Co. 132,200 10,361,836 Visa, Inc. Class A 87,800 8,741,368 Leisure products (0.7%) Brunswick Corp. 104,700 5,927,067 Media (1.5%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 446,880 5,247,846 Live Nation Entertainment, Inc. (NON) 173,900 6,481,253 Metals and mining (1.6%) Alcoa Corp. 188,200 6,850,480 Newmont Mining Corp. 150,900 5,608,953 Oil, gas, and consumable fuels (5.5%) ConocoPhillips 137,800 6,251,986 EOG Resources, Inc. 60,200 5,727,428 Pioneer Natural Resources Co. 37,000 6,034,700 Plains All American Pipeline LP 193,800 5,110,506 Seven Generations Energy, Ltd. (Canada) (NON) 477,900 8,306,471 Suncor Energy, Inc. (Canada) 385,663 12,580,641 Personal products (2.6%) Shiseido Co., Ltd. (Japan) 278,900 9,866,298 Unilever NV ADR (Netherlands) 183,388 10,702,773 Pharmaceuticals (3.9%) AstraZeneca PLC (United Kingdom) 80,586 4,857,999 Bayer AG (Germany) 77,154 9,786,538 Chugai Pharmaceutical Co., Ltd. (Japan) 158,100 6,360,139 Jazz Pharmaceuticals PLC (NON) 41,300 6,344,093 Pacira Pharmaceuticals, Inc. (NON) 101,200 3,997,400 Real estate management and development (2.0%) Kennedy-Wilson Holdings, Inc. (S) 443,635 8,917,064 RE/MAX Holdings, Inc. Class A 118,557 6,894,090 Road and rail (1.4%) Norfolk Southern Corp. 97,100 10,931,518 Semiconductors and semiconductor equipment (2.7%) Broadcom, Ltd. 23,900 5,895,174 Micron Technology, Inc. (NON) 366,200 10,297,544 Rohm Co., Ltd. (Japan) 70,100 5,436,573 Software (4.5%) Adobe Systems, Inc. (NON) 40,700 5,962,143 NCSoft Corp. (South Korea) 27,457 8,857,493 Nintendo Co., Ltd. (Japan) 20,900 7,105,374 RealPage, Inc. (NON) 153,600 5,952,000 RIB Software AG (Germany) (S) 49,796 890,123 ServiceNow, Inc. (NON) 63,500 7,013,575 Specialty retail (1.2%) Lowe's Cos., Inc. 123,600 9,566,640 Technology hardware, storage, and peripherals (0.9%) Samsung Electronics Co., Ltd. (Preference) (South Korea) 4,060 7,005,817 Thrifts and mortgage finance (1.5%) Home Capital Group, Inc. (Canada) (S) 415,362 4,597,550 Radian Group, Inc. 415,500 7,238,010 Tobacco (0.2%) Imperial Brands PLC (United Kingdom) 42,420 1,746,232 Wireless telecommunication services (1.5%) KDDI Corp. (Japan) 213,200 5,646,914 Vodafone Group PLC ADR (United Kingdom) 216,181 6,416,252 Total common stocks (cost $738,438,050) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $103,080) (Luxembourg) (Private) (F) (RES) (NON) 13,609 $148,780 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) (F) (RES) (NON) 108,051 4,742,877 Total convertible preferred stocks (cost $3,757,077) SHORT-TERM INVESTMENTS (6.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.29% (AFF) Shares 44,157,708 $44,157,708 Putnam Short Term Investment Fund 1.15% (AFF) Shares 8,794,492 8,794,492 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.94% (P) Shares 280,000 280,000 U.S. Treasury Bills 0.887%, 8/3/17 (SEGSF) $100,000 99,995 U.S. Treasury Bills 0.889%, 8/10/17 (SEGSF) 312,000 311,926 U.S. Treasury Bills 0.921%, 8/17/17 (SEGSF) 281,000 280,879 U.S. Treasury Bills 0.994%, 8/24/17 (SEGSF) 365,000 364,773 Total short-term investments (cost $54,289,785) TOTAL INVESTMENTS Total investments (cost $796,484,912) (b) FORWARD CURRENCY CONTRACTS at 7/31/17 (aggregate face value $110,024,887) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/17 $184,779 $177,765 $7,014 British Pound Buy 9/20/17 280,437 277,532 2,905 Canadian Dollar Sell 10/18/17 294,339 293,632 (707) Euro Buy 9/20/17 921,265 841,256 80,009 Hong Kong Dollar Buy 8/16/17 71,492 71,757 (265) Barclays Bank PLC Hong Kong Dollar Buy 8/16/17 3,731,148 3,751,613 (20,465) Swiss Franc Buy 9/20/17 2,560,178 2,560,166 12 Citibank, N.A. Australian Dollar Buy 10/18/17 689,323 659,511 29,812 Danish Krone Buy 9/20/17 6,143,386 5,840,274 303,112 Euro Buy 9/20/17 108,838 102,347 6,491 Japanese Yen Buy 8/16/17 2,463,314 2,466,917 (3,603) Goldman Sachs International British Pound Sell 9/20/17 4,782,234 4,625,548 (156,686) Canadian Dollar Sell 10/18/17 619,991 596,181 (23,810) Chinese Yuan (Offshore) Sell 8/16/17 8,397,477 8,124,843 (272,634) Euro Buy 9/20/17 222,899 211,140 11,759 Japanese Yen Buy 8/16/17 2,127,708 2,094,841 32,867 HSBC Bank USA, National Association Euro Buy 9/20/17 63,973 60,913 3,060 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/17 123,239 117,906 5,333 British Pound Sell 9/20/17 11,000,486 10,679,586 (320,900) Canadian Dollar Sell 10/18/17 146,286 139,646 (6,640) Euro Sell 9/20/17 1,877,424 1,775,799 (101,625) Japanese Yen Buy 8/16/17 2,984,777 2,941,653 43,124 Norwegian Krone Sell 9/20/17 3,467,001 3,164,368 (302,633) Singapore Dollar Buy 8/16/17 3,832,043 3,725,407 106,636 South Korean Won Sell 8/16/17 16,133,540 15,942,584 (190,956) Swedish Krona Buy 9/20/17 445,732 414,530 31,202 Swiss Franc Buy 9/20/17 23,886,517 23,885,147 1,370 State Street Bank and Trust Co. Australian Dollar Buy 10/18/17 345,581 330,656 14,925 Euro Sell 9/20/17 2,230,287 2,133,807 (96,480) Israeli Shekel Buy 10/18/17 1,887,561 1,921,892 (34,331) Swiss Franc Buy 9/20/17 27,697 27,030 667 UBS AG Australian Dollar Buy 10/18/17 1,622,166 1,552,314 69,852 Swiss Franc Sell 9/20/17 1,450,214 1,451,914 1,700 WestPac Banking Corp. Australian Dollar Buy 10/18/17 39,082 37,423 1,659 Canadian Dollar Sell 10/18/17 6,643,904 6,389,246 (254,658) Japanese Yen Buy 8/16/17 323,111 319,200 3,911 Japanese Yen Sell 8/16/17 323,111 318,543 (4,568) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $803,267,129. (b) The aggregate identified cost on a tax basis is $797,266,789, resulting in gross unrealized appreciation and depreciation of $71,684,599 and $29,745,622, respectively, or net unrealized appreciation of $41,938,977. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,108,199, or 0.6% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value as of 10/31/16 Purchase cost Sale proceeds Investment income Shares outstanding and fair value as of 7/31/17 Short-term investments Putnam Cash Collateral Pool, LLC*# $38,323,968 $242,123,672 $236,289,932 $281,961 $44,157,708 Putnam Short Term Investment Fund** 18,452,777 203,200,377 212,858,662 93,945 8,794,492 Total Short-term investments $56,776,745 $445,324,049 $449,148,594 $375,906 $52,952,200 * No management fees are charged to Putnam Cash Collateral Pool, LLC. There were no realized or unrealized gains or losses during the period. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $44,157,708, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $42,792,346. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,421,140 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 59.9% United Kingdom 8.6 Japan 7.2 Canada 4.4 Ireland 3.6 Germany 2.7 Netherlands 2.0 South Korea 2.0 Italy 1.5 China 1.3 France 1.1 Sweden 1.0 Argentina 1.0 Australia 0.8 Hong Kong 0.7 Norway 0.7 Spain 0.7 Finland 0.5 Other 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,532,921 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $946,579 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $115,059,846 $— $216,526 Consumer staples 75,019,465 — — Energy 44,011,732 — — Financials 123,616,445 — — Health care 88,565,786 — — Industrials 48,427,472 — 16 Information technology 138,278,017 — — Materials 61,853,051 — — Real estate 22,463,403 — — Telecommunication services 24,649,305 — — Utilities 37,863,272 — — Total common stocks — Convertible preferred stocks — — 4,891,657 Short-term investments 9,074,492 45,215,281 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,033,541) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $757,420 $1,790,961 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $89,928 $12 $339,415 $44,626 $3,060 $191,576 $15,592 $71,552 $1,659 $757,420 Total Assets $89,928 $12 $339,415 $44,626 $3,060 $191,576 $15,592 $71,552 $1,659 $757,420 Liabilities: Forward currency contracts# 972 20,465 3,603 453,130 — 927,322 130,811 — 254,658 1,790,961 Total Liabilities $972 $20,465 $3,603 $453,130 $— $927,322 $130,811 $— $254,658 $1,790,961 Total Financial and Derivative Net Assets $88,956 $(20,453) $335,812 $(408,504) $3,060 $(735,746) $(115,219) $71,552 $(252,999) $(1,033,541) Total collateral received (pledged)##† $— $— $280,000 $(370,865) $— $(575,714) $— $— $— Net amount $88,956 $(20,453) $55,812 $(37,639) $3,060 $(160,032) $(115,219) $71,552 $(252,999) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: September 29, 2017
